UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7269


ANTONIO CAIN,

                Plaintiff - Appellant,

          v.

CPL. MARTINEZ, Correctional facility/CO; OFFICER RIDEOUT,
Riverside Regional Jail/correctional officer; SGT. WHORLEY,
Riverside Regional Jail/correctional officer; RIVERSIDE
REGIONAL JAIL, correctional facility; SGT. RONNEY, Riverside
Regional Jail/correctional jail,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:15-cv-00968-TSE-IDD)


Submitted:   December 11, 2015            Decided:   December 28, 2015


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Cain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Antonio Cain appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b)

(2012).   We have reviewed the record and find no reversible error.

Accordingly, we deny Cain’s motion for appointment of counsel and

affirm for the reasons stated by the district court.       Cain v.

Martinez, No. 1:15-cv-00968-TSE-IDD (E.D. Va. Aug. 3, 2015).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                 2